            Case 5:21-mc-80171-VKD Document 14-4 Filed 08/04/21 Page 1 of 3



     WALKER STEVENS CANNOM LLP
1    Hannah L. Cannom (SBN 245635)
2
     hcannom@wscllp.com
     Bethany M. Stevens (SBN 245672)
3    bstevens@wscllp.com
     500 Molino Street #118
4    Los Angeles, CA 90013
     Telephone:    (213) 337-9972
5
     Facsimile:    (213) 403-4906
6
     Attorneys for Non-Party Apple Inc.
7

8

9
                            IN THE UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12
     KAIFI LLC,                                   Case No.: 21-MC-80171-VKD
13
     Movant,                                      (Kaifi LLC v. T-Mobile US, Inc., Civil Action
14                                                No. 20-281; pending in E.D. Tex.)
     vs.
15
                                                  DECLARATION OF AMY WALTERS IN
16                                                SUPPORT OF NON-PARTY APPLE INC.’S
     APPLE INC.,
                                                  OPPOSITION TO MOTION TO COMPEL
17   Respondent.                                  COMPLIANCE WITH SUBPOENA
18                                                Date: August 17, 2021
19
                                                  Time: 10:00 a.m.

20

21

22

23

24

25

26

27

28
      DECLARATION OF AMY WALTERS IN SUPPORT OF NON-PARTY APPLE INC.’S OPPOSITION TO MOTION TO
                               COMPEL COMPLIANCE WITH SUBPOENA
                                                -1
             Case 5:21-mc-80171-VKD Document 14-4 Filed 08/04/21 Page 2 of 3



1                                DECLARATION OF AMY WALTERS

2            I, Amy Walters, declare as follows:

3            1.     I am over the age of 18, a member in good standing of the bar of the State of

4    California, and am Legal Counsel at Apple Inc. I make this declaration in support of Apple Inc.’s

5    Opposition to KAIFI LLC’s Motion to Compel Compliance with Subpoena (the “Motion”). I

6
     have personal knowledge of the facts contained in this declaration, and if called as a witness, I
     could and would so competently testify.
7
             2.     Apple considers source code to be among its most highly confidential,
8
     proprietary, and protected business information and trade secret material. Apple expends
9
     significant time and resources to maintain the confidentiality and nonpublic nature of its source
10
     code.
11
             3.     In order to produce the Handoff Source Code that is the subject of KAIFI’s
12
     Motion, Apple would have to expend resources and divert valuable employee time to identify the
13
     requested source code and to prepare and deploy a source code computer.
14
             4.     To the best of my knowledge, during my time as Legal Counsel at Apple, Apple
15
     has not previously produced source code for remote review in any case in which it is not a party.
16

17
             I declare under penalty of perjury under the laws of the United States of America and the
18
     State of California that the foregoing is true and correct.
19
             Executed this 4th day of August, 2021, at Oakland, CA.
20

21                                          /s/ Amy Walters
22
                                            Amy Walters
                                            Apple Inc.
23

24

25

26

27

28
      DECLARATION OF AMY WALTERS IN SUPPORT OF NON-PARTY APPLE INC.’S OPPOSITION TO MOTION TO
                               COMPEL COMPLIANCE WITH SUBPOENA
                                                -1
            Case 5:21-mc-80171-VKD Document 14-4 Filed 08/04/21 Page 3 of 3



1                         ATTESTATION OF CONCURRENCE IN FILING

2           Pursuant to N.D. Cal. L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this

3    document has been obtained from the signatory.
4

5
     Dated: August 4, 2021                         WALKER STEVENS CANNOM LLP
6

7                                                       /s/ Bethany M. Stevens
                                                          Bethany M. Stevens
8
                                                   Attorneys for Non-Party Apple Inc.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      DECLARATION OF AMY WALTERS IN SUPPORT OF NON-PARTY APPLE INC.’S OPPOSITION TO MOTION TO
                               COMPEL COMPLIANCE WITH SUBPOENA
                                                -2
